174 N.J. Super. 24 (1980)
415 A.2d 356
TRILCO TERMINAL, PLAINTIFF-APPELLANT,
v.
PREBUILT CORPORATION, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Submitted May 13, 1980.
Decided May 27, 1980.
Before Judges CRANE, MILMED and KING.
Steven Warm, attorney for appellant.
Richard L. Freedman, attorney for respondent.
PER CURIAM.
The order under review is affirmed substantially for the reasons expressed by Judge Haines in his opinion reported at 167 N.J. Super. 449 (Law Div. 1979).